Citation Nr: 1628589	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  13-29 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1978 and from July 1980 to June 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This case was previously before the Board in July 2015 and remanded for additional development.


REMAND

In the July 2015 Remand, the Board requested that the RO contact all appropriate agencies or departments to obtain pertinent ship log records or other pertinent records which correspond to the Veteran's period of service on board the USS FURER and USS HECTOR.  The Veteran's service personnel records are in the electronic claims file.  However, it does not appear that the RO attempted to obtain the ship logs directed by the Board.  As there has not been substantial compliance with the Remand directives, the case must be remanded to obtain the records.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also directed that the Veteran be afforded a VA examination to determine whether a psychiatric disorder, to include anxiety, depression, bipolar disorder, and posttraumatic stress disorder (PTSD) was related to his military service.  A September 2015 VA examiner opined that "I am not finding evidence that his current psychiatric disorders are related to his service in the Navy or reported stressor.  By the history the Veteran provided it is more likely than not that they are related to longstanding characterological problems."  The examiner did not provide a full rationale for his opinion that the symptoms are not related to service.  The examiner also failed to address the service treatment records and service personnel records noted by the Board in the July 2015 Remand.  Therefore, the opinion is inadequate and the claim must be remanded for a new examination.

An April 2016 VA Medical Center Report of Hospitalization indicates the Veteran was hospitalized.  The admitting diagnosis was substance abuse.  VA treatment records of the hospitalization may be relevant to the Veteran's claim.  Therefore, the records should be obtained.  Additionally, the VA treatment records in the file date to December 2015.   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's complete VA treatment records from December 2015 to present, including records from the April 2016 hospitalization.  

The RO must also contact all appropriate agencies or departments to obtain pertinent ship log records or other pertinent records for the USS HECTOR for the period of August 1974 to August 1978, as well as for the USS FURER for the period of July 1980 to June 1982.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure the same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an examination to determine whether a psychiatric disorder, to include anxiety, depression, bipolar disorder, and PTSD is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file, including any records obtained pursuant to this Remand, must be made available to an appropriate examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disorders, to include anxiety, depression, bipolar disorder, and PTSD, are related to the Veteran's active military service.  In providing the opinion, the examiner must comment on the August 1975 service treatment record that notes the Veteran's report of a personal problem; the examiner noted that the Veteran had mental stress and that he agreed to talk to a chaplain before a psychiatrist.  The examiner must also comment on the following service personnel records:  A July 1976 service personnel record notes that the Veteran's performance was "marginal."  The record further indicates that the Veteran was a quiet individual with an explosive nature, whom had trouble getting along with supervisors, especially those of different ethnic backgrounds; and March 1977 and November 1977 records which note that the Veteran was warned by his commanding officer that any further misconduct would result in disciplinary action and processing for discharge.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action or examination is deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

